IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shaquille Mcadory,                       :
                          Petitioner     :
                                         :
                    v.                   :   No. 224 C.D. 2018
                                         :   Submitted: September 7, 2018
Pennsylvania Board of Probation          :
and Parole,                              :
                        Respondent       :



BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                         FILED: October 4, 2018


         Shaquille Mcadory (Mcadory) petitions for review of the Decision of the
Pennsylvania Board of Probation and Parole (Board), mailed January 23, 2018,
dismissing as untimely his administrative appeal from a Decision of the Board,
mailed March 11, 2016, which recommitted him as a convicted parole violator to
serve the remainder of his unexpired term of imprisonment. Appointed counsel,
Marc T. Valentine, Esquire (Counsel), has filed an application for leave to withdraw
as counsel (Application) on the grounds that Mcadory’s Petition for Review lacks
merit.    After review, we grant Counsel’s Application and affirm the Board’s
Decision mailed January 23, 2018.
      Mcadory was reparoled on September 19, 2014, while serving a sentence of
two to four years of imprisonment on a conviction for firearms not to be carried
without a license, in violation of Section 6106(a)(1) of the Crimes Code, 18 Pa. C.S.
§ 6106(a)(1).    On March 15, 2015, the Erie City Police Department arrested
Mcadory, and he was charged with violating Section 6106(a)(1) of the Crimes Code.
Having reached his original maximum sentence date, the Board issued an
administrative action declaring Mcadory delinquent for control purposes as of the
date of his arrest based on the pending criminal charge. On November 16, 2015,
upon Mcadory’s plea of guilty to Section 6106(a)(1) of the Crimes Code, he was
sentenced to three-and-a-half to seven years’ imprisonment. By Notice of Board
Decision mailed March 11, 2016, the Board recommitted Mcadory to a state
correctional institution as a convicted parole violator to serve the remaining
unexpired term of 449 days on his first conviction for violating Section 6106(a)(1)
of the Crimes Code. On May 11, 2016, the Board received an Administrative
Remedies Form from Mcadory challenging the Board’s Decision of March 11, 2016,
on the ground that the recommitment violated his constitutional right to be free of
double jeopardy.1 (Certified Record (C.R.) at 32.)
      In response to Mcadory’s Administrative Remedies Form, the Board issued
the Decision mailed January 23, 2018, dismissing his administrative appeal as
untimely. (Board Decision, Jan. 23, 2018, at 1-2.) The Board highlighted that the
Decision from which Mcadory appealed had been mailed on March 11, 2016, and,
therefore, Mcadory had 30 days, or until April 11, 2016, to file an administrative


      1
       Mcadory indicated on his Administrative Remedies Form that he submitted it on May 3,
2016. The envelope containing the Administrative Remedies Form bears a postmark of May 9,
2016.



                                            2
appeal challenging the Decision. Since the Board did not receive Mcadory’s
administrative appeal by that date, the Board concluded that his appeal was untimely
and had to be dismissed.2
       Petitioner, through Counsel, filed a Petition for Review challenging the
Board’s denial of his administrative appeal. Thereafter, the Board moved to limit
the issue on appeal to whether the Board had properly dismissed Mcadory’s
administrative appeal as untimely, which, without opposition from Counsel, this
Court granted.
       Thereafter, Counsel filed the Application, which was accompanied by a
Turner3 or no merit letter, dated June 13, 2018, and sent to Mcadory and the Board.
Counsel noted in his Turner letter that the only issue currently before the Court for
review is the timeliness of Mcadory’s administrative appeal. Counsel summarized
the relevant facts of the case and, noting that he had conducted an extensive
examination of the record and exhaustive research of the issue, concluded that
Mcadory’s Petition for Review lacks merit. Counsel stated that there was no dispute
that Mcadory had received the Board’s Decision mailed March 11, 2016. Counsel
pointed out that while Mcadory had told Counsel that he did not timely receive the
Board’s Decision of March 11, 2016, Mcadory had never provided Counsel with a
specific date as to when he did in fact receive that Decision. Further, Counsel
highlighted, in communications with Mcadory, Mcadory had not provided Counsel
with any facts that would support the grant of nunc pro tunc relief. Counsel advised
Mcadory in the Turner letter that he had the right to retain substitute counsel or file


       2
         “Purely for [Mcadory’s] information,” the Board addressed the substance of his challenge
and concluded that his right to be free from double jeopardy had not been violated. (Board
Decision, Jan. 23, 2018, at 1.)
       3
         Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988).


                                               3
a brief pro se. Counsel also served a June 22, 2018 order of this Court informing
Mcadory that he could obtain substitute counsel at his own expense or file a brief on
his own behalf, neither of which Mcadory has done. The matter is now ready for
our review.
      Before appointed counsel may withdraw from representation in a case in
which the right to counsel does not derive from the United States Constitution, such
as here, counsel must file an Application to Withdraw accompanied by a Turner
letter. The Turner letter must contain: (1) the nature and extent of counsel’s review;
(2) the issues the petitioner wishes to raise; and (3) counsel’s analysis in concluding
that the petitioner’s appeal is without merit. Commonwealth v. Turner, 544 A.2d
927, 928 (Pa. 1988); Hughes v. Pa. Bd. of Prob. & Parole, 977 A.2d 19, 25 (Pa.
Cmwlth. 2009). In addition, counsel must send the petitioner a copy of the Turner
letter, a copy of counsel’s Application to Withdraw, and a statement advising the
petitioner of his right to proceed with new counsel or pro se. Zerby v. Shanon, 964
A.2d 956, 960 (Pa. Cmwlth. 2009).             Once counsel satisfies the procedural
requirements of Turner, this Court will “conduct its own review of the merits of the
case.” Id. (citation omitted).
      Here, Counsel has complied with the procedural requirements of Turner. As
we have set forth, Counsel has explained the nature and extent of his review of the
record, addressed the sole issue that is currently before the Court, and provided a
sufficient analysis of that issue and his reasons for concluding that this issue lacks
merit. Counsel served copies of both the Application and the Turner letter on
Mcadory and the Board. In the Turner letter and again pursuant to our June 22, 2018
order, Counsel informed Mcadory that he could retain substitute counsel or file a




                                          4
brief on his own behalf. Thus, Counsel has satisfied the procedural requirements of
Turner.
       We must now conduct our own review to determine whether, as Counsel has
concluded, Mcadory’s Petition for Review is, in fact, without merit.4 Hughes, 977
A.2d at 25. “An administrative appeal from a recommitment as a parole violator
must be filed within 30 days of the date that [the] Board’s decision was mailed to
the inmate.” Lawrence v. Pa. Bd. of Prob. & Parole, 145 A.3d 799, 803 (Pa.
Cmwlth. 2016); see also Section 6113(d) of the Prisons and Parole Code, 61 Pa. C.S.
§ 6113(d); 37 Pa. Code § 73.1(a). “This time period is jurisdictional and cannot be
extended absent a showing of fraud or a breakdown of the administrative process”
sufficient to warrant nunc pro tunc relief. Smith v. Pa. Bd. of Prob. & Parole, 81
A.3d 1091, 1094 (Pa. Cmwlth. 2013). “A delay in filing an appeal that is not
attributable to the parolee, such as the intervening negligence of a third-party or a
breakdown in the administrative process, may be sufficient to warrant nunc pro tunc
relief.” Id.
       Here, the mailing date of the Board’s Decision Mcadory sought to appeal is
March 11, 2016. Therefore, Mcadory’s administrative appeal was due on or before
April 11, 2016. Mcadory, however, waited until May 2016, before seeking such
relief, rendering it untimely. Further, other than Mcadory’s bare allegation to
Counsel that Mcadory did not timely receive the Board’s Decision of March 11,
2016, there is no indication of fraud or a breakdown in the process which would
warrant nunc pro tunc relief. Id.; see J.A. v. Dep’t of Pub. Welfare, 873 A.2d 782,
786 (Pa. Cmwlth. 2005) (stating that a bare allegation that one has not received a

       4
         We review the action of the Board for “whether the decision was supported by substantial
evidence, whether an error of law occurred or whether constitutional rights were violated.” Brown
v. Pa. Bd. of Prob. & Parole, 184 A.3d 1021, 1023 n.5 (Pa. Cmwlth. 2017).


                                               5
mailing is insufficient to warrant a nunc pro tunc appeal). Mcadory has not provided
Counsel with a specific date on which he did receive the Board’s Decision, nor any
other explanation or argument as to how he was prevented from timely filing his
administrative appeal. Consequently, we must conclude that the Board did not err
when it dismissed Mcadory’s administrative appeal as untimely, and Mcadory’s
Petition for Review is without merit.
      Accordingly, we grant Counsel’s Application and affirm the Board’s Decision
mailed January 23, 2018.




                                        _____________________________________
                                        RENÉE COHN JUBELIRER, Judge




                                          6
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shaquille Mcadory,                     :
                       Petitioner      :
                                       :
                 v.                    :   No. 224 C.D. 2018
                                       :
Pennsylvania Board of Probation        :
and Parole,                            :
                        Respondent     :


                                    ORDER


     NOW, October 4, 2018, the Application for Leave to Withdraw as Counsel
filed by Marc T. Valentine, Esquire, is GRANTED.          The Decision of the
Pennsylvania Board of Probation and Parole, mailed January 23, 2018, is
AFFIRMED.




                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge